                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )       No. 21-mj-2049DPR
                                                    )
DARNELL LAMONT JENNINGS,                            )
                                                    )
               Defendant.                           )
                                            ORDER

       Pursuant to the Due Process Protections Act, the Court confirms the Government’s

obligation to produce all exculpatory evidence to Defendant pursuant to Brady v. Maryland, 373

U.S. 83 (1963) and its progeny, and orders it to do so. Failing to do so in a timely manner may

result in consequences, including, but not limited to, exclusion of evidence, adverse jury

instructions, dismissal of charges, contempt proceedings, or sanctions by the Court.

       IT IS SO ORDERED.

                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: September 15, 2021
